DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Currently, claims 1-38 are pending.

Election/Restrictions
	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-5, drawn to a fusion protein comprising a transmembrane domain linked to an Fc domain., classified in C07K 2319/30.
II.	Claims 6-8, drawn to a nucleic acid encoding the fusion protein, a vector comprising the nucleic acid, and a cell comprising the vector, classified in C12N 15/62.
III.	Claim 9, drawn to an engineered plasma membrane (PM) particle or exosome comprising the fusion protein, classified in A61K 9/127.
IV.	Claims 10-15, drawn to an NK cell expanding composition comprising a membrane bound inverted Fc domain bound to an external surface of a feeder cell, an engineered PM particle, or an exosome, classified in A61K 45/06.
V.	Claims 16-24 and 35, drawn to an NK cell composition, an expanded population of NK cells, and a cryopreserved therapeutic dose of an expanded population of NK cells, classified in A61K 35/17.
VI.	Claims 25-29, drawn to a method of treating cancer or metastasis with the NK cell expanding composition of claim 10, classified in A61K 45/06.
VII.	Claims 25, drawn to a method of treating an infectious disease with the NK cell expanding composition of claim 10, classified in A61K 45/06.
VIII.	Claims 30-32, drawn to a method of treatment after transplant or treating GvHD with the NK cell expanding composition of claim 10, classified in A61K 45/06.
IX.	Claims 33 and 34, drawn to an NK cell expanding media formulation, classified in A61K 45/06.
X.	Claims 36-38, drawn to a method of increasing NK cell cytotoxicity in vitro with an NK cell expanding composition, classified in A61K 45/06.
The inventions are distinct, each from the other because:
Although the fusion protein of Invention I is related to the nucleic acid of Invention II by virtue of encoding same, they are distinct inventions because they are physically and functionally distinct chemical entities, and the fusion protein can be made by another and materially different process, such as by peptide synthesis.  
Invention I is distinct from Invention III because Invention III comprises additional elements, the plasma membrane particle or exosome, thus separate searches are required.
Inventions I, IV, V and IX are distinct each from each other because the products in these groups are structurally distinct chemical entities, which share neither structure nor function.  
Inventions I, V and IX are distinct from and unrelated to Inventions VI-VIII and X, wherein the products of Inventions I-III are neither made by nor used in the methods of Inventions VI-VIII and X, and wherein each does not require the other.
Invention IV is related to Inventions VI-VIII as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product (MPEP § 806.05(h)).  In the instant case, the diseases in the methods of Inventions VI-VIII may be treated with other therapeutic agents. 
Invention IV may be related to Invention X as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product (MPEP § 806.05(h)).  In the instant case, NK cell cytotoxicity may be increased in vitro with other different agents.
Inventions VI-VIII and X are distinct each from each other because Inventions VI-VIII are directed to methods for treating different clinical conditions, which have distinct pathology, manifestations, and outcomes, involve distinct patient populations, and require different therapies; and invention X is directed to an in vitro method.  Therefore, non-coextensive searches are required for these methods, which constitute undue burden.  
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply: the inventions have acquired a separate status in the art due to their recognized divergent subject matter; and the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Species Election
If group I set forth above is elected, a further election of species is required:
A.	This application contains claims directed to the following patentably distinct species: various signal anchor sequences recited in claim 2. The species are independent or distinct because they are structurally distinct chemical entities. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 2 is generic.

B.	This application contains claims directed to the following patentably distinct species: the parainfluenza virus hemagglutinin-neuraminidase peptide sequences of SEQ ID NO:1 and SEQ ID NO:19 recited in claim 4.  The species are independent or distinct because they are structurally distinct chemical entities. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 3 is generic.

If group IV set forth above is elected, a further election of species is required:
C.	This application contains claims directed to the following patentably distinct species: different engineered particles recited in claims 11, 13 and 14. The species are independent or distinct because they comprise different ingredients. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 10 is generic.

If group V set forth above is elected, a further election of species is required:
D.	This application contains claims directed to the following patentably distinct species: 1) the NK cell composition of claim 16, further comprising at least one NK cell effector agent (claim 17); and 2) an expanded population of NK cells (claim 20). The species are independent or distinct because they are NK cell compositions comprising different ingredients. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 16 is generic.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Advisory Information	
Any inquiry concerning this communication should be directed to Examiner DONG JIANG whose telephone number is 571-272-0872.  The examiner can normally be reached on Monday - Friday from 9:30 AM to 7:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DONG JIANG/
Primary Examiner, Art Unit 1646
6/18/22